Citation Nr: 1716782	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  07-31 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to additional burial benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1966 to May 1969, including service in the infantry during Vietnam.  He was the recipient of, among other decorations, a Purple Heart Medal.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death and for burial benefits.

In May 2010, a hearing was conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the proceeding has been associated with the claims file.  In an August 2010 decision, the Board denied the instant claims.  The appellant appealed.  In a January 2013 panel decision, the United States Court of Appeals for Veterans' Claims (Court) vacated the Board decision and remanded the case back to the Board for action consistent with the decision.  In November 2013 and March 2016, the Board remanded the case for further development.   

The August 2010 Board decision also found that the issue of entitlement to a United States flag for burial purposes had been raised.  While this claim was referred to the RO for appropriate action in the August 2010 decision and the subsequent remands, there remains no indication that it has been addressed.  As such, it is again referred to the RO for appropriate action yet again.  38 C.F.R. § 19.9(b).  
FINDINGS OF FACT

1.  The Veteran died in October 2006 from hepatic cirrhosis.

2.  The Veteran was service connected for posttraumatic stress disorder (PTSD) and for a shell fragment wound scar over his left eye at the time of his death.  

3.  The Veteran's hepatic cirrhosis resulted from his alcoholism.

4.  The evidence reasonably shows that during his lifetime the Veteran's PTSD aggravated his alcoholism, thus warranting service connection for the alcoholism.    

5.  The Veteran died as a result of his service-connected alcoholism. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102 3.312 (2016).  

2.  The criteria for additional burial benefits have been met.  38 U.S.C.A. §§ 2302, 2304, 2307, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312, 3.1700, 3.1704 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the instant appeal, all notification and development action needed to fairly adjudicate this appeal have been accomplished.

II.  Analysis

A.  Service Connection for the Cause of the Veteran's Death

A veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.303(a), 3.312.  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c).

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a claimant whose service-connected PTSD is shown to have aggravated his alcoholism would be entitled to service connection for the alcoholism.  Id.
It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran's death certificate shows that he died in October 2006 from hepatic cirrhosis.  It is evident that the cirrhosis was caused, in significant part, by his chronic alcohol use.  See e.g. July 2002 private hospital discharge summary showing a diagnosis of cirrhosis secondary to alcohol abuse.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD) (70 percent) related to his combat-related experiences in Vietnam and a shell fragment wound (zero percent), and he had been granted a total rating based on individual unemployability (TDIU) effective July 29, 1998.  

There is also probative evidence indicating that the Veteran's service-connected PTSD aggravated his alcoholism.  In this regard, during a July 1989 VA psychiatric examination, it was noted that the Veteran "had been drinking for some time when depressed or trying to relax."  Also, during a November 1996 VA psychiatric examination, it was noted that the Veteran had used alcohol in an attempt to relieve his PTSD symptoms, including depression and psychosis.  (Notably, these psychotic symptoms had initially been attributed to a psychiatric disorder separate from PTSD; however, the November 1996 psychiatrist specifically determined that these symptoms were manifestations of the Veteran's PTSD.)  In particular, the psychiatrist noted that in September 1996 the Veteran experienced severe depression with auditory hallucinations and was drinking at that time to try and make the symptoms go away.  Additionally, an August 1998 VA inpatient alcohol rehabilitation treatment summary indicates that the Veteran had "attended a series of didactic classes designed to assist him in gaining control over his urges to imbibe alcohol and partake of its intoxication in dealing with his symptoms of depression and PTSD."   Moreover, in a November 1999 statement, the Veteran affirmatively indicated that he had "self-medicated" with alcohol to try to block out feelings, thoughts and nightmares related to his trauma in service and help him get to sleep.

On the other hand, in a June 2016 opinion, a VA psychologist concluded it was not at least as likely as not that the Veteran's PTSD aggravated his alcohol abuse.  In so doing, the psychologist noted that it actually appeared that the Veteran's drug and alcohol dependence may have pre-dated his PTSD and that he could not find any documentation indicating that the Veteran  drank in order to cope with his PTSD symptoms (i.e. that the Veteran experiencing PTSD symptoms would lead to drinking or increased drinking).  The psychologist also indicated that, in his experience, veterans diagnosed with both PTSD and alcoholism will often indicate that they did not have a drinking problem before the traumatic stressor and diagnosis of PTSD but will report that after developing problems sleeping and nightmares and intrusive thoughts pertaining to the trauma, they drank and discovered that it reduced their symptoms at least temporarily.

The June 2016 psychologist's opinion relies, at least in part, on a finding that the record did not contain reports of the Veteran's drinking alcohol to attempt to alleviate his PTSD symptoms.  As noted above, however, there are a number of such reports in the record.  Consequently, the psychologist did not rely on an accurate medical history when formulating his opinion.  Thus, to the extent the opinion is based on this mistaken finding, the Board cannot attach any probative value to it.  The psychologist did also relay his experience that dual diagnosis veterans will often not develop a drinking problem until after experiencing the traumatic stressor and diagnosis of PTSD.  However, this observation is primarily an account of the psychologist's clinical experience with Veteran's whose PTSD "caused" their alcoholism.  Thus, it does have some probative value in relation to whether the Veteran's PTSD caused his alcoholism.  However, the Board does not attach significant probative value to it in relation to whether the Veteran's PTSD aggravated his alcoholism.  In this regard, the psychologist did not offer any explanation as to why the onset of the Veteran's PTSD after the onset of his alcoholism would preclude his PTSD from aggravating the alcoholism, except to mistakenly point out a lack of evidence of the Veteran "self-medicating" his PTSD with alcohol.    

In sum, the June 2016 VA psychologist's opinion only minimally weighs against a finding that the Veteran's PTSD aggravated his alcoholism and there are no other VA medical opinions of record, which are probative to this potential aggravation.  Thus, given the above mentioned clinical and lay evidence indicating a pattern of the Veteran's self-medicating his PTSD with alcohol, the Board finds that the evidence is at least in equipoise as to whether the Veteran's alcoholism was aggravated to some degree by his service-connected PTSD.  Consequently, resolving any reasonable doubt in his favor, service connection for alcoholism as secondary to PTSD is warranted for purposes of the appellant's claim for service connection for the cause of the Veteran's death (and the accompanying claim for additional burial benefits).  38 C.F.R. §§ 3.102, 3.310.  Accordingly, as alcoholism has now been service-connected for this limited purpose and as it is clear that this disease caused the Veteran's cirrhosis, which in turn caused his death, the service-connected alcoholism must at least be recognized as contributory cause of the Veteran's death.  38 C.F.R. § 3.312.  Therefore, service connection for the cause of death is warranted.  38 C.F.R. §§ 3.102, 3.312.  

B.  Additional Burial Benefits 

In this case, the appellant has been paid a non-service connected burial allowance.  However, a higher level of burial benefits is available to a surviving spouse if a Veteran's death is a result of a service-connected disability.  See e.g. 38 C.F.R. § 3.1704(b).  As the Veteran's death has now been found to have been the result of a service-connected disability, the appellant qualifies for this higher level of benefits.  Id.


ORDER

Service connection for the cause of the Veteran's death is granted.

Entitlement to additional burial benefits based on service-connected death is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


